Case: 2:21-cv-02582-EAS-KAJ Doc #: 1-1 Filed: 05/18/21 Page: 1 of 13 PAGEID #5

VED

4 & 202
v 18 at IN THE UNITED STATES DISTRICT COURT
ACA AACE, CLERE Os ~ FOR THE SOUTHERN DISTRICT OF OHIO
COLUMBUS, 0 Easter DIVISION

Samuel J. Dean
(Enter Above the Name of the Plaintiff in this Action)

V5.

Eric M. Schooley

(Enter above the name of the Defendant in this Action)

if there are additional Defendants, please list them:

Madison County Municipal Court

2 210V958 9
sudge Sara

7 MAGISTRATE JUDGE JOLSON

COMPLAINT

I. Parties to the action:

Plaintiff: Place your name and address on the lines below. The address you give must be the address where
the court may contact you and mail documents to you. A telephone number is required.

Samuel J. Dean
Name - Full Name Please - PRINT

9500 State Route 736
Street Address

Plain City, OH 43064
City, State and Zip Code

614-286-0921

Telephone Number

If there are additional Plaintiffs in this suit, a separate piece of paper should be attached immediately behind this
page with their fuil names, addresses and telephone numbers. If there are no other Plaintiffs, continue with this

form.
i

Case: 2:21-cv-02582-EAS-KAJ Doc #: 1-1 Filed: 05/18/21 Page: 2 of 13 PAGEID #: 6

Sofendani(s):
Place the name and address of each Defendant you listed in the caption on the first page of this Complaint. This
form is invalid unless each Detendant appears with Fall address for prover service.

;, Eric M. Schooley
Name - Full Name Please

55 North Cak Street, London, OH 43146

Address: Street, City, State and Zin Code

 

9, Madison County Municipal Court

55 North Oak Street, London, OH 43140

 

 

 

 

 

 

 

If there are additional Defendants, please list their names and addresses on a separate sheet of paper.

Subject Matter Jurisdiction
Check the box or boxes that describes your lawsuit:

1 Title 28 U.S.C. § 13433)
[A civil rights lawsuit alleging that Defendant(s) acting under color of State law, deprived you of a
right secured by federal law or the Constitution.]

C1] Title 28 U.S.C. § 133i
[A jawsult “arising under the Constitution, laws, or treaties of the United States.”

O Tithe 28 U.S.C. § 1332(ax1)
[A lawsuit between citizens of different states where the matter in controversy exceeds $75,600.]

i Title 42 Linited States Code, Section 12131-1 2134
[Other federal status giving the court subject matter jurisdiction.]
Case: 2:21-cv-02582-EAS-KAJ Doc #: 1-1 Filed: 05/18/21 Page: 3 of 13 PAGEID #: 7

II. Statement of Claim

Please write as briefly as possible the facts of your case. Describe how each Defendant is involved. Include the
name of all persons involved, give dates and places.

Number each claim separately. Use as much space as you need. You are not limited to the papers we give you.
Attach extra sheets that deal with your statement claim immediately behind this piece of paper.

See enclosed complaint

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case: 2:21-cv-02582-EAS-KAJ Doc #: 1-1 Filed: 05/18/21 Page: 4 of 13 PAGEID #: 8

TV. Previous lawsuits:

If you have been a Plaintiff in a lawsuit, for each lawsuit state the case number and caption.
(Example, Case Number: 2:08-cv-728 and Caption: John Smith vs. Jane Doe).

 

 

 

 

 

 

Case Number Caption
Vs.
V5.
VS.
Y. Relief

In this section please state (write) briefly exactly what you want the court to do for you. Make no legal
argument, cite no case or statutes.

See enclosed complaint

 

 

 

 

 

 

 

 

 

 

 

 

I state under penalty of perjury that the foregoing is true and correct. Executed on

this 17 day of fay

Na .

Signature of Piaintiff ©
16

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

ase: 2:21-cv-02582-EAS-KAJ Doc #: 1-1 Filed: 05/18/21 Page: 5 of 13 PAGEID #: 9

 

Samuel J. Dean, Pl arate
9500 State Route 736

Plain City, Ohio 43064
614-286-0921

UNITED STATES DISTRICT COURT
DISTRICT OF OHIO
SAMUEL J. . DEAN
PLAINTIFF

Vv. CASE NO.

 

ERIC M. SCHOOLEY AND MADISON
COUNTY MUNICIPAL COURT

DEFENDANT
/
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

UNDER AMERICANS WITH DISABILITIES ACT

Plaintiff Samuel J. Dean sues the defendant ERIC M. SCHOOLEY AND MADISON
COUNTY MUNICIPAL COURT for declaratory and injunctive relief under Title II of the
Americans with Disabilities Act and alleges the following:

JURISDICTION AND VENUE

The plaintiff Samuel J. Dean brings this action to enforce Title {1 of the Americans
with Disabilities Act ("ADA"), 42 U.S.C. §§12131-12134, against the defendant ERIC M.
SCHOOLEY AND MADISON COUNTY MUNICIPAL COURT.

Defendant is a public accommodation subject to the provisions of Title II of the
Americans with Disabilities Act of 1990 and as amended in 2008.

This Court has jurisdiction over this action under 42 U.S.C. §§12131-12134 and 28
U.S.C, §§1331 and 1345. This Court has authority to grant a declaratory judgment pursuant
to 28 U.S.C. 882201 and 2202 and authority to grant equitable relief, monetary damages,
and civil penalties under 42 U.S.C. §§12131-12134.

 

 

 
Cag

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

a

 

p: 2:21-cv-02582-EAS-KAJ Doc #: 1-1 Filed: 05/18/21 Page: 6 of 13 PAGEID #: 10

Venue is proper in the District of Ohio pursuant to 28 U.S.C. § 1391(b)(2) because
Plaintiff resides in this District and a substantial part of the events or omissions giving rise to

the claims occurred in this District.
PARTIES

Plaintiff Samuel J. Dean resides in Plain City, Ohio and is an individual with a
disability within the meaning of Title || of the ADA. The plaintiff has a physical or menta
disability or impairment that substantially limits one or more major life activities set forth in
28 CFR 35.104.

Defendant ERIC M. SCHOOLEY AND MADISON COUNTY MUNICIPAL COURT is a
public entity that employs fifty or more persons with its physical place of business in
Madison County Ohio. Defendant has control over and is responsible for operations at this

public accommodation.
PLAIN STATEMENT

The defendant discriminated against the plaintiff who had expressed that he has al
record of, and is regarded as, having disabilities that impair his from engaging in one ore
more major life activities. Defendant's conduct and failure to provide reasonable
accommodations is in violation of Title II of the Americans with Disabilities Act (ADA).

STATEMENTS OF FACT

Notice is hereby given to the court that the plaintiff is a person with a disability that is
impaired from engaging in one or more major life activities, that is aggravated by submitting
to certain mitigating measures offered by the court. The plaintiff is not required to accept
any certain mitigation measure and requests reasonable modifications unless the court can
establish that such modifications create an undue burden or fundamentally alter the function
of the court, or that the plaintiff is a direct threat to anyone.

An arraignment was held on the date of March 31°, 2021 in which the plaintiff
expressed his disability or impairment in understanding the accusations made against her;
however, the court retaliated by acting in his behalf and entering a plea without his consent
and without providing aid, encouragement or any reasonable modifications to help his

understand the nature of the accusations.

 

 
Cas

at

10

i1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

D|

 

BP: 2:21-cv-02582-EAS-KAJ Doc #: 1-1 Filed: 05/18/21 Page: 7 of 13 PAGEID #: 11

The plaintiff has attempted to obtain reasonable modifications for mitigation of equal
access to the court throughout the month of April and the court has no facility or
responsible, designated or trained employee who is able or willing to assist the plaintiff with
making reasonable modifications for the purpose of gaining equal access to the court.

The plaintiff requested a private, ex parte administrative hearing with a designated
and responsible individual who is qualified to assist the plaintiff in making reasonable
modifications according not the requirements of Title II of the Americans with Disabilities
Act.

Such discrimination persists notwithstanding the existence of readily available, well-
established, accommodations, that in fact would cost nothing to the defendant and for which
any costs are expected to be settled in the normal and usual costs of operating a public
facility.

The plaintiff has commenced this action based on reasonable cause to believe that
Defendant is engaged in a pattern or practice of discrimination and that the plaintiff has
been discriminated against and that such discrimination raises issues of general public
importance. 42 U.S.C. § 12188(b)(1)(B). The plaintiff seeks declaratory and injunctive relief,
monetary damages, and civil penalties against Defendant.

ALLEGATIONS OF VIOLATIONS OF TITLE II OF
THE AMERICANS WITH DISABILITIES ACT

The allegations contained in the preceding paragraphs are incorporated by

reference.

Title Il, subtitle A, of the ADA prohibits discrimination on the basis of disability in all
services, programs, and activities provided to the public by State and local governments.

The defendant is a state or local government entity or public accommodation that has
discriminated against the plaintiff on the basis of disability in ali services, programs, and
activities provided to the public.

Defendant has failed or refused to take the necessary steps to ensure that the
plaintif was not excluded, denied services, segregated, or otherwise treated differently

because of the absence of auxiliary aids and services.

-3-

 

 
Cag

10
14
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

BP: 2:21-cv-02582-EAS-KAJ Doc #: 1-1 Filed: 05/18/21 Page: 8 of 13 PAGEID #: 12

The defendant utilized standards or criteria or methods of administration that have
the effect of discriminating on the basis of disability, or perpetuating the discrimination of the
plaintiff when reasonable accommodations were within its administrative control.

The plaintiff is a victim of defendant's discriminatory conduct or actions and is an
aggrieved persons within the meaning of 42 U.S.C. §§12131-12134.

The defendant has failed to adopt and publish grievance procedures providing for
prompt and equitable resolution of complaints alleging any action that would be prohibited
by Part 35.107 of Title 28 of the Code of Federal Regulations.

As a result of Defendant's actions and/or omissions the plaintiff has experienced
frustration, public humiliation, retaliation, intimidation, the threat of arrest and incarceration,
additional burden, and marginalization; and has been denied services, segregated, or
otherwise treated differently because of the absence of auxiliary aids and services.

In addition to unlawfully denying the plaintiff the same and equal access to the
services, the defendant retaliated against the plaintiff by:

* failing or refusing to make reasonable modifications to accommodate the plaintiffs
communications disability and other disabilities relating to respiration and language barriers
that preciude or impair the plaintiff from understanding the terms used by the defendant and

its employees; and,

* requiring that the plaintiff pay for modifications, including but not limited to a copy oj
the record; and,

* ignoring the plaintiffs efforts to express his disabilities and requests for reasonable
modifications and retaliating against the plaintiff by intimidating and coercing the plaintiff,
demanding that the plaintiff explain his disabilities in a public forum and then demanding he
submits to the medical interventions and examinations and other health control measures
that further exacerbate his ability to engage in major life activities; and,

* threatening the plaintiff with being falsely cited, arrested or incarcerated for
unrelated crimes such as trespass or disorderly conduct while plaintiff was exercising
exercising and enjoying his rights under the ADA which is a protected activity under 42
U.S.C. §12203 and 28 CFR Part 35.134(a) and (b); and,

-4-

 

 

 
Cag

10
11
12
13
14
415
16
17
18
19
20
21
22
23
24
25
26
27

28

 

B: 2:21-cv-02582-EAS-KAJ Doc #: 1-1 Filed: 05/18/21 Page: 9 of 13 PAGEID #: 13

* allowing other employees the attack, threaten or verbally ridicule and abuse the
plaintiff while plaintiff was exercising exercising and enjoying his rights under the ADA
which is a protected activity under 42 U.S.C. §12203 and 28 CFR Part 35.134(a) and (b);
and; and,

* threaten the plaintiff with public humiliation and exclusion because of his disability
while plaintiff was exercising exercising and enjoying his rights under the ADA which is 4
protected activity under 42 U.S.C. §12203 and 28 CFR Part 35.134(a) and (b); and,

Furthermore, the defendant expresses the attitude toward the plaintiff as if the
plaintiff is a direct threat to others, yet has never complied with the individual assessment

criteria, to wit:

28 CFR Part 35.104:

“(b) In determining whether an individual poses a direct threat to the health or
safety of others,

a public accommodation must make an individualized assessment,

based on reasonable judgment that relies on current medical knowledge or on

   

to ascertain: The nature, duration, an verity of th
the probability that the potential injury will actually occur;

and whether reasonable modificati of policies, practices, or procedures or
the provision of auxiliary aids or services will mitigate the risk.”
By the conduct set forth in the preceding paragraphs, there is reasonable cause to

believe that Defendant has:

Engaged in a pattern or practice of discrimination, in violation of 42 U.S.C. §§12131.
12134; and,

Discriminated against the plaintiff and other individuals with disabilities, and such
discrimination raises an issue of general public importance, in violation of 42 U.S.C
§§12131-12134; and,

Defendant has failed to comply with 28 CFR Part 35.105 and make any evaluation of

its services, polices or practices or make any modifications; and,

Defendant has failed to make available to applicants, participants, beneficiaries, and
other interested persons such as the plaintiff, information regarding the provisions of 28

-5-

 

 
D

Case

16
ii
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

: 2:21-cv-02582-EAS-KAJ Doc #: 1-1 Filed: 05/18/21 Page: 10 of 13 PAGEID #: 14

CFR Part 35.106 and its applicability to the services, programs, or activities of the
defendant, and make such information available to the plaintiff in such manner as the head
of the defendant finds necessary to apprise the plaintiff of the protections against
discrimination assured his by the Americans with Disabilities Act Act and this part (28 CFR
35.106).

Plaintiff demands a jury trial.

WHEREFORE, Plaintiff demands judgment against the defendant and that the court
deciare that Defendant's discriminatory actions and/or omissions as set forth in this
Complaint violate Title II of the Americans with Disabilities Act; and,

An order enjoining the defendant, along with its officers, agents, and employees, and

all others in active concert or participation with them, from:

Engaging in discriminatory acts and/or omissions against individuals with disabilities;
And an order enjoining the defendant from implementing practices and policies in al
manner that is inaccessible to individuals with disabilities within the meaning of Title If of the

Americans with Disabilities Act;
And ordering defendant to:
Comply with the requirements of Title II of the Americans with Disabilities Act;

Provide appropriate auxiliary aids and services; modify policies, practices, and
procedures; and/or require alternative methods to ensure the accessibility of its premises
and services to individuals with disabilities as required under Title || of the Americans with
Disabilities Act;

Take such affirmative steps as may be necessary to restore, as nearly as practicable,
each identifiable victim of the Defendant's discriminatory conduct to the position that he or

he would have been in, but for the Defendant's conduct: and,

Take such affirmative steps as may be necessary to prevent the recurrence of any|
discriminatory conduct and to eliminate, to the extent practicable, the effects of such

conduct; and,

 
Cas@: 2:21-cv-02582-EAS-KAJ Doc #: 1-1 Filed: 05/18/21 Page: 11 of 13 PAGEID #: 15

1 Award monetary damages to the plaintiff, in an appropriate amount for injuries
suffered as the result of Defendant's failure to comply with the requirements of Title Ii of the

Americans with Disabilities Act:

4 Assess a civil penalty against the defendant in an amount authorized by Title II of the
5 Americans with Disabilities Act to vindicate the public interest; and,
6 Order such other relief as the interests of justice may require.

7 || DATED this |7_ day of May 2021.
8 KE

~ Samugf J. Dean, Plaintiff

160
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 
10
14
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Be: 2:21-cv-02582-EAS-KAJ Doc #: 1-1 Filed: 05/18/21 Page: 12 of 13 PAGEID #: 16

Samuel J. Dean, Plejw+r fF
9500 State Route 736

Piain City, Ohio 43064
614-286-0921

UNITED STATES DISTRICT COURT

 

DISTRICT OF OHIO
SAMUEL Jt DEAN
PLAINTIFF
Vv. CASE NO.
ERIC M. SCHOOLEY AND MADISON
COUNTY MUNICIPAL COURT
DEFENDANT

/
AFFIDAVIT IN SUPPORT OF COMPLAINT

STATE OF OHIO )
) ss
COUNTY OF MADISON)

I, Samuel J. Dean, do hereby solemnly affirm that the statements herein are true and
correct in substance and in fact and that | have personal knowledge of each.

During the pre-trial hearing on May 3, 2021 at the Madison County Municipal Court
for cases CRB2100236A&B | made the following statements and requests. Shannon
Treynor, coust appointed attorney withdrew her representation of me at my request. | stated
that | did not trust her as | had requested documentation from her and was not receiving
responses.

| opened my statements by requesting to meet with the Madison County Court
representative for the ADA under Title Il. | then read the following statement: “I have al
physical or mental impairment that substantially limits one or more of the major life
activities." Judge Eric M. Schooley responded that the court didn’t have one but that he
might be able to find one from the Ohio Supreme Court. Judge Schooley then insisted that 1
prove my disability. | responded that | would not discuss my disability. Judge Schooly then
claimed that | clearly did not have a disability because | could understand everything he was
saying and that 1 was responding as if | did understand. | informed him that {| was having
trouble hearing him and 1 would appreciate that he would not continue talking while | was
trying to take notes. These kinds of comments continued for a short while. These
statements were made in a room with 25-30 strangers, many of whom were awaiting their
pre-trial hearing.

 

 
Cas@: 2:21-cv-02582-EAS-KAJ Doc #: 1-1 Filed: 05/18/21 Page: 13 of 13 PAGEID #: 17

1 | then asked about evidence that | had requested from the prosecutor. The assistant
prosecutor present, Rachel M. Price, claimed that their office had not received that request.
| responded that | had faxed it in, confirmed that the fax was received and had received the
3 ||documents that were available, but not the videos or recordings. Judge Schooley insisted
on me telling him the name of the person in the prosecutor's office with whom | had spoken
and the telephone number that | had faxed it to. | informed him that | did not have that
5 ||information, but that the Prosecutor responded so it must have had the request. He
proceeded to tell me that since | had chosen to defend myself that | needed to get the Court
handbook and learn how to submit requests properly.

| asked how the court would handle requests for subpoenaing for the trial. | asked if
8 |{the court would offer submitting the names to it and the court would serve the subpoenas.
Judge Schooley told that me that | would have to learn how to do that since | was going to
represent myself.

| finished with asking about having the court open to anyone and not closed. Judge
11 |} Schooley laughed and stated that any court in the State of Ohio was a court of record. That
the changes made for COVID would not change. He recommended that | contact Mr. Chris;
Cook, Madison County Director of Health, if | had any questions. He then added that | could
13 || contact Governor DeWine, too.

14 As of May 5" 2021, | have had difficulty getting copies of the audio recordings of the
pre-trial hearing from the court.

10

12

 

15

16

“7 | STATE OF OHIO )

. COUNTY or ADison *

a Subscribed and Sworn to before me a notary public this TV" day of May, 2021.

 

wera
ws 9, NOT, on,

91 |l p - ( . Ke aR ie”
CX an

>> || Signature of Notary *

[Is]

ee

nanan

ie
4a,

 

2s x OEE
25 wea aay
26

27

28

 

 

 
